DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-203410, filed on 11/08/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is not clear because the concentrations expressed in percentages are not specified whether the percentages relate to volume, weight or moles, for the purpose of further examination % will be interpreted as weight %.
2.  For the purpose of further examination current density will be interpreted as current. 
Claim 1 is indefinite because the expression "a solution consisting of 1 to 6% sulfuric acid and 1 to 3% acetic acid" is unclear since the term "solution" implies the additional presence of a solvent which is not specified, and the closed term “consisting of” requires only sulfuric acid and acetic acid. For the purpose of further examination the above limitation will be interpreted as a solution consisting of a solvent, 1 to 6% sulfuric acid and 1 to 3% acetic acid.

Claim Objections
Claim 1 objected to because of the following informalities:  the following expressions "additives that improve binding with the polymer is added" should read "additives that improve binding with the polymer are added".  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art (Hosoi et al. JP 2019-166638 A) discloses a method for the surface treatment of aluminum as preparation for bonding of the aluminum element with a polymer composite, comprising the following steps:

(b) removal of the oxide film in a solution containing 6% by weight phosphoric acid and 1.5% by weight of chromic acid,
(c) second anodization in the same conditions as the first anodization step, and
(d) silane coupling treatment step (see D1: [0001], [0015], [0017] to [0021] and [0027] to [0034]).
However, the independent claim 1 requires 	step (a) is performed in a solution containing 1 to 50% acetic acid, 0.1 to 5% phosphoric acid, and 0.1 to 1 % sulfuric acid for 3 to 120 minutes at a current density of 0.1 to 10 A using a 500 ms pulse rectifier for a positive duration of 500 ms at 30 to 80°C, 	step (b) is performed by immersion in a 10 to 20% potassium permanganate solution, or a solution consisting of 1 to 6% sulfuric acid and 1 to 3% acetic acid for 10 to 600 seconds at 30 to 80°C, and  	step (c) is performed in a solution containing 1 to 30% acetic acid, 0.1 to 1 % phosphoric acid, 0.01 to 1 % sulfuric acid, 0.1 to 0.9% glycerin, 0.1 to 1 % sodium lignosulfonate, 0.1 to 1 % of 1,2-bis(triethoxysilyl)ethane and 0.1 to 1 % 3-aminopropyltriethoxysilane for 5 to 120 minutes at a current density of 0.01 to 1 A using a 500 ms pulse rectifier for a positive duration of 500 ms at 60 to 90°C.
Tremmel et al. (US 3,915,811 A) discloses an aqueous bath for the anodization of aluminum containing 5 to 12 vol.% phosphoric acid, 0.4 to 2 vol.% sulfuric acid and 1 to 7 vol.% of an organic acid selected from acetic acid, hydroxyacetic acid and aminoacetic acid, for improving adhesion on anodized aluminum surface.

The prior art does not disclose nor suggest the instantly claimed invention as a whole, because there is no motivation to combine all the claimed additives and their concentrations, as well as the applied pulse rectifier. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794